Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 06 August 2021.

Claim Status
Claims 1-8, 81, 96-97, and 108-116 are pending.  Claims 1-8, 81 and 97 are amended. Claims 108-116 are newly added.  Claims 9-80, 82-95 and 98-107 are cancelled.  Claims 1-8, 81, 96-97, and 108-116  are under current examination.
Priority
This application claims benefit as a 371 of PCT/US17/45089 (filed 08/02/2017) which claims benefit of 62/532,622 (filed 07/14/2017) and claims benefit of 62/506,281 (filed 05/15/2017) and claims benefit of 62/370,011 (filed 08/02/2016).  The instant application has been granted the benefit date, 02 August 2016, from the application 62/370,011.  
RESPONSE TO ARGUMENTS
35 USC § 102 - Termini

Due to the applicant’s claim amendments, the examiner withdraws the rejection of claims 1-3, 5, 6, 9, 10, 45, 46, 79, 81, 96, 97 under 35 U.S.C. 102(a)(1) as being anticipated by James Termini (PhD dissertation. University of Miami. published 28 April 2014. “Latent Membrane Protein-1 as a Vacciine Adjuvant”).
35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Zhang & Yu
Claims 1-7 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Luwen Zhang al. (WO2007/131182) in view of Yu et al. (“A Precise Excision of the Complete Epstein-Barr Virus Genome in a Plasmid Based on a Bacterial Artificial Chromosome.” Journal of Virology Methods. 23 June, 2011; Vol. 176, No. 1-2; pages 103-107; DOI: 10.1016/j.jviromet.2011.06.015) for the reasons of record and the comments below.
The applicant's arguments have been fully considered but are unpersuasive.
The applicant argues  (Remarks, filed 06 August 2021, page 8):

    PNG
    media_image1.png
    206
    645
    media_image1.png
    Greyscale

Contrary to the applicant’s assertion, Zhang et al. suggests a genetically modified B-cell that expresses LMP-1. In addition to the citations from the last action showing that Zhang suggests isolated genetically modified cells that comprises a vector that expresses LMP1 encoded by SEQ ID NO:1 and wherein at least a part of an Epstein-Barr virus (EBV) genome is absent from the vector, the examiner points the Applicant’s attention to page 9, lines 25-31 of Zhang which suggest that a preferred cell of their 
However, Zhang in view of Yu do not suggest a method of vaccination using a genetically modified B-cell that expresses LMP-1.  Therefore, the rejections of the pending amended treatment method claims are withdrawn.
Therefore, the examiner hereby maintains the rejection of claims 1-7 over Luwen Zhang al. (WO2007/131182) in view of Yu et al. (“A Precise Excision of the Complete Epstein-Barr Virus Genome in a Plasmid Based on a Bacterial Artificial Chromosome.” Journal of Virology Methods. 23 June, 2011; Vol. 176, No. 1-2; pages 103-107; DOI: 10.1016/j.jviromet.2011.06.015).
The examiner reiterates and extends the pending rejection:
Claims 1-7 and 108-113 are rejected under 35 U.S.C. 103 as being unpatentable over Luwen Zhang al. (WO2007/131182) in view of Yu et al. (“A Precise Excision of the Complete Epstein-Barr Virus Genome in a Plasmid Based on a Bacterial Artificial Chromosome.” Journal of Virology Methods. 23 June, 2011; Vol. 176, No. 1-2; pages 103-107; DOI: 10.1016/j.jviromet.2011.06.015).
Claim 1 is directed to a LMP1-cell vaccine comprising an isolated B cell, wherein the isolated B cell comprises a vector comprising a nucleic acid, wherein the nucleic acid encodes a polypeptide comprising a sequence at least 90% identical to SEQ ID 
Zhang discloses a vector comprising a nucleic acid (recombinant vector comprising a nucleic acid; page 16, lines 6-16), wherein the nucleic acid encodes a polypeptide comprising a sequence at least 90% identical to SEQ ID NO: 1 (nucleic acid encoding a polypeptide, where SEQ ID NO: 1 from the instant Application is 100% identical to the amino acids 1-384 from the Zhang reference identified as amino acid sequence of LMP-1, SEQ ID NO:1; page 13, line 16; page 14, line 29- page 15, line 18), wherein at least a part of an Epstein-Barr virus (EBV) genome is absent from the vector (suitable portion of the genome can be in the vector; page 20, line 8).  In addition to the citations from the last action showing that Zhang suggests isolated genetically modified cells that comprises a vector that expresses LMP1 encoded by SEQ ID NO:1 and wherein at least a part of an Epstein-Barr virus (EBV) genome is absent from the vector, the examiner points the Applicant’s attention to page 9, lines 25-31 of Zhang which suggest that a preferred cell of their invention is a human B lymphocyte.  Therefore, Zhang et al. suggest an isolated genetically modified B-cell that comprises a vector that expresses LMP1 encoded by SEQ ID NO:1 and wherein at least a part of an Epstein-Barr virus (EBV) genome is absent from the vector. 
Zhang does not disclose wherein at least 50% of an Epstein-Barr virus (EBV) genome is absent from the vector. 
Yu discloses wherein at least 50% of an Epstein-Barr virus (EBV) genome is absent from the vector (smaller vector where 172kb complete genome of Epstein-Barr 
In the context of product claims, the examiner interprets the preamble language, “LMP1-cell vaccine,” to be an intended use of the genetically modified B cell that express LMP-1.  Accordingly, the structural limitations taught by Zhang in view of Yu are sufficient to meet the limitations of instant claims 1-8.
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of Zhang, by including that wherein at least 50% of an Epstein-Barr virus (EBV) genome is absent from the vector, as disclosed by Yu, for providing the advantage of using a smaller vector making the transfection easier for expressing a specific polypeptide in the cells.
Claim 2 is directed to the LMP1-cell vaccine of claim 1, wherein the vector comprises a promoter operably linked to the nucleic acid encoding the polypeptide comprising a sequence at least 90% identical to SEQ ID NO: 1.
Zhang and Yu, in combination, disclose the vector of claim 1, and Zhang further discloses wherein the vector comprises a promoter operably linked to the nucleic acid encoding the polypeptide (integrated nucleic acid molecule can be under chromosomal promoter control, under native or plasmid promoter control, or under a combination of several promoter controls, where nucleic acid encoding a polypeptide; page 16, lines 1, 29-31).
Claim 3 is directed to the LMP1-cell vaccine of claim 1, wherein the vector is an expression vector.  Zhang and Yu, in combination, disclose the vector of claim 1, and 
Claim 4 is directed to the LMP1-cell vaccine of claim 1, wherein the vector is a non-viral vector.  Both Zhang and Yu utilize plasmids; therefore, the most obvious combination of these references would produce a non-viral vectors like a plasmid.
Claim 5 is directed to the LMP1-cell vaccine of claim 1, wherein the vector is a viral vector.  Claim 6 recites that the vector of claim 5 could be selected from the group consisting of an adenoviral vector, an adeno-associated viral vector, and a retroviral vector.  Zhang and Yu, in combination, disclose the vector of claim 1, and Zhang further discloses wherein the vector disclose that another embodiment of his invention could be a viral vector, including one of “alphaviruses, poxviruses, adenoviruses, herpesviruses, lentiviruses, adeno-associated viruses and retroviruses.” (page 17, lines 15-17).  This also satisfies the limitations of claim 7 reciting lentiviral vector.
Claim 108 is directed to the LMP1-cell vaccine of claim 1, wherein the B cell is selected from the group consisting of a naive B cell, a neoplastic B cell, a B cell lymphoma cell isolated from a subject with a B cell lymphoma, a B cell isolated from a subject with a B cell leukemia, a B cell isolated from a subject with Hodgkin's lymphoma, a B cell isolated from a subject with Burkitt's lymphoma, a B cell isolated from a subject with AIDS-associated B cell lymphoma, a B cell isolated from a subject with a central nervous system lymphoma, a B cell isolated from a subject with a post-transplant lymphoproliferative disorder (PTLD), a B cell isolated from a subject with diffuse large B cell lymphoma, and an A20 lymphoma cell.  Zhang et al. teach (page 24, lines 10-14):

    PNG
    media_image2.png
    173
    734
    media_image2.png
    Greyscale

These B-cell lines, particularly, DG75 express tumor-associated antigens, including altered expression of survivin, HMC-I, HLA-A, and HLA-C.  Additionally, a person of ordinary skill in the art knows that LMP1 upregulates ICAM-1 expression in DG75 cells transduced with nucleic acids encoding LMP1 (Mehl 2001, page 987, Results, cited in PTO-892). Therefore, the teachings of Zhang suggest to a person of ordinary skill in the  art, that the limitations of claims 108-113 are prima facie obvious. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a vector comprising a nucleic acid, wherein the nucleic acid encodes a polypeptide comprising a sequence at least 90% identical to SEQ ID NO: 1, wherein at least 50% of an Epstein-Barr virus (EBV) genome is absent from the vector.
	The person of ordinary skill in the art would have been motivated to make those modifications because Yu et al. teaches motivation, “The small size of the vector enables easy transfection into cells” (page 106, col.2, 3rd parag.).
Additionally, regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Zhang and Yu because the molecular biology required to generate a vector was practiced prior to the instant invention.
Therefore the products and methods as taught by Zhang and Yu would have been prima facie obvious over the products and methods of the instant application.

Zhang, Yu & Cheng
Claim 8 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Luwen Zhang al. (WO2007/131182) in view of Yu et al. (“A Precise Excision of the Complete Epstein-Barr Virus Genome in a Plasmid Based on a Bacterial Artificial Chromosome.” Journal of Virology Methods. 23 June, 2011; Vol. 176, No. 1-2; pages 103-107; DOI: 10.1016/j.jviromet.2011.06.015) as applied to claim 1, and further in view of Cheng et al.  (Gene Therapy (1997) 4, 1013–1022)  for the reasons of record and the comments below.
The applicant's arguments have been fully considered but are unpersuasive.
The applicant seems to argue that the phrase “vaccine” has patentable value.  The examiner has deemed this an intended use.  The structural requirements are met by the cited art.  Therefore, the examiner finds the applicant’s argument unpersuasive.

The examiner reiterates the pending rejection:
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Luwen Zhang al. (WO2007/131182) in view of Yu et al. (“A Precise Excision of the Complete Epstein-Barr Virus Genome in a Plasmid Based on a Bacterial Artificial Chromosome.” Journal of Virology Methods. 23 June, 2011; Vol. 176, No. 1-2; pages 103-107; DOI: 10.1016/j.jviromet.2011.06.015) as applied to claim 1 and 6, and further in view of Cheng et al.  (Gene Therapy (1997) 4, 1013–1022).
Claim 8 is directed to the LMP1-cell vaccine of claim 6, wherein the retroviral vector is a murine stem cell virus (MSCV) vector.
As described above, Zhang in view of Yu suggest the limitations of claims 1 and 6.  Zhang teaches transducing peripheral blood mononuclear cells with vectors that express LMP-1 (page 7, lines 28-29).  However, while Zhang teaches various viral vectors to express LMP-1, neither Zhang nor Yu suggest using a MSCV vector to transduce cells.
Cheng et al. teach transduction of hematopoietic progenitor from peripheral blood using MGIN (MSCV-derived retroviral vector) (page 1015, col.2 to page 1016, col.2).  Zhou et al. teach, MGIN is a murine stem cell virus (MSCV)-derived retroviral vector in R expression is regulated by MSCV LTR promoter (Fig. 1 legend, page 1014).  The instant specification teaches, “LMP1 cDNA was cloned into the MSCV-IRES-GFP or MSCV-Puro retroviral vector to generate MSCV-LMP1-IRES-GFP or MSCV-LMP1-Puro.” (page 38, lines 2-3).  Therefore, Cheng et al. teach that the retroviral vector is a murine stem cell virus (MSCV) vector can be an alternative choice for transgenic modification of cells, including PBMC-derived cells.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute the MSCV vector (taught by Cheng), for one of the viral vectors in Zhang. 
The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to substitute the MSCV vector (taught by Cheng), for one of the viral vectors in Zhang because these various viral vectors were equivalents for delivery of the LMP-1 gene.  
Therefore the vector taught by Zhang, Yu, and Cheng  would have been prima facie obvious over the vector of the instant application.

Allowable Subject Matter
Claims 81, 96-97 and 114-116 are allowable.  The examiner has searched for both (i) a method of activating T-cells by contacting T-cells with genetically modified B-cells that express LMP-1 and (ii) methods of treating a subject by administering to the 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633